Two questions are raised by this appeal, the first of which is whether the respondents' appeal to the Superior Court was taken within the time limited by the Workmen's Compensation Act, namely, within ten days from the filing of the commissioner's award in the Superior Court. The record shows that the original award of the commissioner, which included the award in favor of Mrs. Galway, was filed December 22d 1924. In that award the commissioner intimated that a further hearing would be had for the purpose of receiving the sworn testimony of the surgeon in charge and for his cross-examination, on the motion of either party. A further hearing was had and a "supplemental finding and award" filed February 5th, 1925, in which the award contained in the original finding was "hereby in all respects reaffirmed." The respondents' appeal to the Superior Court was taken within ten days from the filing of the last-mentioned award.
We are of opinion that the case falls within the equitable principle of the rule stated as follows inBeard's Appeal, 64 Conn. 526, 535, 536, 30 A. 775: "Where a motion or petition for a rehearing is deemed by the court, to which it is presented, of sufficient importance to be reserved for future argument, and is not disposed of within ten days from the rendition of the original judgment, it would be unreasonable to require the moving party to proceed meanwhile to file a notice of appeal, or an appeal, in ordinary course." See also Sanford v. Bacon, 75 Conn. 541, 544,54 A. 204, and Equitable Trust Co. v. Plume, 92 Conn. 649,652, 103 A. 940.
The second and only other question before us, is whether the facts found justify the commissioner's award to Mrs. Galway, which is based upon § 5386 of the General Statutes, providing that "whenever any fees or expenses are, under the provisions of this chapter, *Page 434 
to be paid by the employer or insurer, and not by the employee, the commissioner may make an award directly in favor of the person entitled," etc.
The respondents claim the benefit of the well-settled rule that neither husband nor wife can recover in an action on contract for services rendered to the other in sickness.
Two reasons have been given for this rule: the first, which applies to express as well as to implied contracts, is that it is the legal duty of the husband and wife to attend, nurse and care for the other when either is unable to care for himself. Foxworthy v. Adams,136 Ky. 403, 124 S.W. 381; Bohanan v. Maxwell,190 Iowa 1308, 181 N.W. 683. The second reason, applicable only to implied contracts, is that the presumption of a promise to pay, which ordinarily supports such implication, is nullified by the presumption that between members of a household services are gratuitously rendered. Hoskins v. Saunders, 80 Conn. 19,66 A. 785; Cotter v. Cotter, 82 Conn. 331, 73 A. 903; Burke
v. Burke, 92 Conn. 306, 102 A. 590; Downey v. Guilfoile,96 Conn. 383, 114 A. 73.
Upon principle and authority it seems clear that neither of these reasons can be carried to its full logical conclusion in favor of an employer who is expressly charged by statute with the payment of all fees and expenses for necessary surgical and medical aid of an injured employee. Thus, the employer's obligation to pay expenses may doubtless include expenses incidental to or incurred because of the performance of services rendered by the wife to her injured husband, although the wife might not be able to recover them herself in an action directly against the husband, as in the case when the wife employs and pays an assistant to perform some household service, which she would otherwise perform herself. So where the services of a *Page 435 
professional nurse are required, and the husband or wife being a professional nurse acts in that capacity rather than in the performance of his or her marital duty, the employer may be required to pay for such services, though neither spouse could recover directly against the other on an implied contract. Stephen v.Waterbury Rolling Mill Co., 5 Conn. Com. Dec. 229;Mallette v. H. C. Field Co., 5 Conn. Com. Dec. 301.
Possibly other exceptional cases may arise where the husband or wife may recover for services in caring for an injured spouse.
On the other hand, it seems unreasonable, in view of the general terms in which the employer's liability is stated, to suppose that the General Assembly intended to require the employer to pay a "fee" for services such as are ordinarily imposed on the wife and husband by the marital relation. Section 5347 requires that the employer shall provide a competent physician or surgeon, "and in addition shall furnish such medical and surgical aid or hospital service as such physician or surgeon shall deem reasonable or necessary." Without intending to be too literal, it may fairly be said that the General Assembly must have contemplated the possibility of a period of convalescence after discharge from the hospital, and has not required the employer ordinarily to pay for home treatment and home care. Honnold (Workmen's Compensation, Vol. 1, p. 720) says: "A claim by a member of the family of the injured employee, not a professional nurse, for remuneration for nursing done for the employee will not be made a charge against the employer or insurance carrier. . . . But, in case of injury requiring hospital treatment, an award will be made for services rendered and appliances furnished to the injured employee by another member of his family in lieu of such treatment and in accordance with the consent and direction *Page 436 
of the physician in charge, especially when the member rendering such services gives up his regular employment, in order to do so."
Applying these general principles to the case before us, it is found that the claimant was transferred from the hospital to his home because the surgeon in charge advised that his recovery would be hastened thereby, and with the knowledge that the claimant would need "a very considerable amount of nursing from his wife." It is improbable that the surgeon would have given this advice had the claimant still needed hospital service, and there is no finding that he needed such service or that he received it, after he came home. His helpless condition doubtless required that Mrs. Galway should be in attendance or within call, but there is nothing in the finding to show that the services rendered were other than those which might reasonably be expected from any affectionate wife who was physically able to give them, or that they were not voluntarily and gratuitously rendered.
We are of opinion that the trial court did not err in giving judgment for the respondents.
   There is no error.
In this opinion the other judges concurred.